 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 1 of 9 PageID #: 595



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JILL HENNESSEY, Individually and on               )
Behalf of Others Similarly Situated,              )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )           No. 4:19 CV 1866 DDN
                                                  )
KOHL’S CORPORATION and                            )
KOHL'S DEPARTMENT STORES, INC.,                   )
                                                  )
           Defendants.                            )

                                MEMORANDUM AND ORDER

       Before the Court is the motion of defendant Kohl’s Corporation and Kohl’s Department
Stores, Inc. (collectively “Kohl’s” or defendant) to dismiss the claims of plaintiff and class
representative Jill Hennessey, pursuant Federal Rules of Civil Procedure 8, 9(b), 12(b)(1), and
12(b)(6). (Docs. 12, 13.) All parties have consented to the exercise of plenary authority by a
United States Magistrate Judge under 28 U.S.C. § 636(c). Following the oral arguments heard by
the Court both parties submitted supplemental memoranda.


                                         BACKGROUND
       Plaintiff Jill Hennessey has brought this action individually and on behalf of all others
similarly situated, invoking diversity of citizenship subject matter jurisdiction granted by 28
U.S.C. § 1332. Plaintiff alleges two claims under Missouri state law: (1) unlawful practices in
violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.020(1) (“MMPA”)
and (2) unjust enrichment under Missouri common law.
       In her complaint, plaintiff alleges the following facts. Kohl’s markets its merchandise to
the public by making false and misleading price comparisons in connection with the
advertisement and sale of its private brand merchandise that is available “only at Kohl’s” and its
exclusive brands that are developed and marketed through agreements with nationally-
recognized brands. The false and misleading price comparisons appear on price tags affixed to
items, on signs posted in Kohl’s retail stores, in print advertisements, in mailing circulars, and on
 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 2 of 9 PageID #: 596



Kohl’s website Kohls.com. Plaintiff alleges defendant represents that customers can buy its
private and exclusive brand products “on sale” at a substantial discount from its advertised
former prices, which defendant refers to as the “regular” or “original” prices. In reality the
“sale” discounts are illusory, fictitious, and in violation of Missouri law, because the “regular”
and “original” prices are not actual bonafide recent former prices of the products. Defendant
actually sells less than 5% of its private and exclusive branded products at regular or original
prices.     Additionally, defendant has not sold substantial quantities at the regular or original
prices in the recent past, nor has it offered to sell merchandise for a reasonable and substantial
period of time preceding the advertised “sale.” (Id.) At checkout defendant perpetuates the
deception by providing customers with a receipt that shows an item’s original advertised item
price, its lower sale price, and “the total amount the customer purportedly saved in the
transaction.” (Id. at ¶ 23.)
          Plaintiff further alleges that defendant offers a constant array of promotions, such as,
storewide sales, “Kohl’s Cash,” coupons, and discounts associated with credit card sales, such
that the actual selling price and related market value of each item is often less than the purported
“sale price.” Plaintiff alleges that customers who buy products at the advertised “sale price” are
“likely” paying more than the actual fair market value of the item by more than what most
people pay for the same item. (Id. at ¶ 25.) Additionally, through its use of fictitious regular and
original former prices, Kohl’s intentionally and/or negligently misrepresented and/or failed to
disclose material information concerning the actual value of its products. (Id. at ¶ 27.)
          Plaintiff alleges that defendant advertises former prices that “materially overstate the
actual market value and worth” of the products. Because of this, customers like plaintiff and the
class suffer damages because they do not receive items that have the value or worth that
defendant represents the products have. (Id. at ¶ 26.) Plaintiff alleges that by concealing the true
information, defendant intended to induce plaintiff and members of the class to purchase its
products at prices they would not have otherwise agreed to pay. (Id. at ¶ 27.)
          Plaintiff alleges that defendant knew or should have known that its price-comparison
advertisements conveyed false information to consumers about the value of the merchandise it
sells. Defendant knew or should have known that as the discount sizes increase, customers’
perceptions of value and willingness to buy increase, while their intention to seek lower prices
decreases. (Id. at ¶ 29.)


                                                  2
 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 3 of 9 PageID #: 597



        Plaintiff alleges she has been a frequent Kohl’s shopper, both at its stores and online. She
alleges she was misled by the higher price comparison value of the products advertised. She
alleges she would not have purchased items or would have purchased fewer items, if defendant
had not used its “price-comparison advertising scheme.” Plaintiff alleges in the alternative that, if
defendant had offered “a truthful discount” from “the actual, former prices of” the products,
plaintiff would have paid less for the items she bought. Either way, plaintiff alleges, she “did not
receive the actual value that Kohl’s represented she would receive through its false and
misleading price-comparison advertising scheme.” (Id. at ¶¶ 31, 32.)
        Plaintiff’s complaint provides examples of plaintiff’s purchases with data that include
location, dates, quantity, SKU number, item description, advertised former price, advertised sale
price, additional discount, and price paid for these purchases. (Id. at 11-19.) These transactions
occurred between September 5, 2016, and May 27, 2019. (Id. at 11, 18.)                 Plaintiff, on
“information and belief,” alleges the advertised former price of each example item was false and
misleading, and further believes defendant may have failed to disclose intermediate markdowns
that took place prior to her purchase. (Id. at 11-19.)
        Plaintiff alleges that she and the proposed class were exposed to and are victims of
defendant’s false comparisons. As a result of the alleged practices, plaintiff and the class have
not received the benefit-of-the-bargain, because the products they purchased do not have the
higher value and worth that defendant represented through its false and misleading regular and
original price comparisons. (Id.)
        Plaintiff seeks certification of the following class:
        All persons who, in the state of Missouri, and any time between the date that is
        five years immediately preceding the filing of this lawsuit and the date of any
        judgment in the case (the “Class Period”), purchased from Kohl’s (either at a
        Kohl’s retail store or from its website) for personal, family or household purposes
        one or more private or exclusive branded items advertised with a “Sale” price of
        20% or more below a stated “Original” or “Regular” price and who have not
        received a refund or credit for their purchase(s).

        Excluded from the Class are Defendants, as well as their officers, directors,
        employees.

(Id. at 20-21.)
        Plaintiff seeks certification of this class under F. R. Civ. P. 23(a) and 23(b)(3), because
the number of class members is so numerous that joinder would be impracticable, there are

                                                   3
 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 4 of 9 PageID #: 598



thirteen questions of law and fact common to the members of the class, plaintiff’s claim is
typical of the claims of the other class members, plaintiff will fairly and adequately protect the
interest of the class to include experienced counsel in this type of allegation, the prosecution of
the claims by the members individually would foster inconsistent adjudication, and individual
damages are insufficient to justify the cost of litigation. (Doc. 1 at 21-24.)


                                KOHL’S MOTION TO DISMISS
       Defendant Kohl’s moves to dismiss plaintiff’s complaint, because plaintiff has failed to
meet the particularity requirements of F. R. Civ. (9)(b) ("In alleging fraud or mistake, a party
must state with particularity the circumstances constituting fraud or mistake"), and because
plaintiff has not alleged she suffered an ascertainable loss. Further, defendant argues that,
because plaintiff is aware of defendant’s alleged merchandising practices, she does not have
standing to seek injunctive relief to protect her from being deceived in the future.
       Under Rule 12(b)(6), a party may move to dismiss all or part of a complaint for its failure
to state a claim upon which relief can be granted. Fed. R. Civ. Pro. 12(b)(6). To overcome a
motion to dismiss under Rule 12(b)(6) a complaint “must include enough facts to state a claim to
relief that is plausible on its face,” providing more than just labels and conclusions. Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). Such a complaint will “allow[] the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009), and will state a claim for relief that rises above mere
speculation. Twombly, 550 U.S. at 555.
       In reviewing plaintiff’s complaint under this standard, the Court must accept all of
plaintiff’s factual allegations as true and draw all inferences in the plaintiff’s favor; however, the
Court is not required to accept the legal conclusions the plaintiff draws from the facts alleged.
Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69 (8th Cir. 2012).
Additionally, the Court “is not required to divine the litigant’s intent and create claims that are
not clearly raised . . . and it need not conjure up unpled allegations to save a complaint.”
Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (en banc).
       Additionally, if allegations are grounded in fraud, they are subject to the heightened
pleading standard of Rule 9(b). To satisfy Rule 9(b), “conclusory allegations that a defendant’s



                                                  4
 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 5 of 9 PageID #: 599



conduct was fraudulent and deceptive are not sufficient.” Drobnak v. Andersen Corp., 561 F.3d
778, 783 (8th Cir. 2009).


                              Missouri Merchandising Practices Act
         Defendant argues that plaintiff’s MMPA claim does not allege facts that show a plausible
entitlement to relief and does not allege she has suffered an ascertainable loss. The MMPA
prohibits “any deception, fraud, false pretense, false promise, misrepresentation, unfair practice
or the concealment, suppression, or omission of any material fact in connection with the sale or
advertisement of any merchandise. . . .” Mo. Rev. Stat. § 407.020.1.
         The elements of an MMPA claim are: (1) the purchase of merchandise; (2) primarily for
personal or household purposes; (3) an ascertainable loss; and (4) the ascertainable loss being the
result of an act made unlawful by § 407.020. See Mo. Rev. Stat. § 407.025.1; Hess v. Chase
Manhattan Bank, USA, N.A., 220 S.W.3d 758, 773 (Mo. banc 2007); Murphy v. Stonewall
Kitchen, LLC, 503 S.W.3d 308, 311 (Mo. Ct. App. 2016); Parnes v. Gateway 2000, Inc., 122
F.3d 539, 549 (8th Cir.1997); White v. Just Born, Inc., 2017 WL 3130333 (W.D. Mo. Jul. 21,
2017).
1. Ascertainable Loss
         As stated, to allege a violation of the MMPA, plaintiff must allege facts that, if true,
establish she suffered an ascertainable loss of money or property as a result of an unlawful act,
which in this case plaintiff alleges includes defendant’s allegedly false advertising.          The
ascertainable loss concept in fraud and deceit cases in Missouri imports the “benefit-of-the-
bargain rule.” The proper measure of damages where the claimant purchases and retains the
subject property is “the difference between the actual value of the property at the time of the sale
and what its value would have been if the representations had been true, for the purchaser is
entitled to the full benefits of [her] bargain.” Kendrick v. Ryus, 123 S.W. 937, 939 (Mo. 1909);
Finkee v. Boyer, 56 S.W.2d 372, 377 (Mo. 1932); Murphy v. Stonewall Kitchen, LLC, 503
S.W.3d at 313. If a court determines a buyer received the benefit-of-the-bargain, the buyer did
not suffer an ascertainable loss. Thompson v. Allergan USA, Inc. 993 F. Supp. 2d 1007, 1012
(E.D. Mo. 2014).
         To qualify her claims as not receiving the benefit of the bargains advertised by defendant,
plaintiff must allege facts that indicate the actual, as advertised values of the products she bought


                                                  5
 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 6 of 9 PageID #: 600



and that she thereby lost the difference between the values as advertised and the prices she paid.
Plaintiff’s allegations indicate she took defendant up on the actual values as advertised and
struck their bargain when she bought and paid for them. Plaintiff suffered an ascertainable loss
if the actual values of the merchandise when advertised were less than as advertised. Plaintiff’s
Memorandum in Opposition to Defendant’s Motion to Dismiss (Doc. 18 at 2-3) (arguing that
plaintiff’s damages equal “Value Represented – Value Received”).
       Defendant’s argument that plaintiff alleged she purchased products for prices she was
willing to pay, because she paid them, misses the point. Plaintiff alleges the products she
purchased were worth less than defendant’s advertising evaluated them. If the actual values of
the items were less than as advertised, plaintiff did not receive the benefit of her bargains and she
suffered an ascertainable loss. Smith v. Tracy, 372 S.W.2d 925, 938 (Mo. 1963) (in a case
involving the sale of real property, ruling “the defrauded party is entitled to the difference
between the actual value of the property and what its value would have been if it had been as
represented”); Fong v. Town & Country Estates, Inc., 600 F.2d 179, 182 (8th Cir. 1979).


2. Heightened Pleading
       To satisfy the heightened pleading requirement of Rule 9(b), plaintiff’s complaint must
allege the “who, what, where, when, and how” of the alleged fraud. Drobnak v. Andersen Corp.,
561 F.3d at 783. Plaintiff must allege specifically what it was that defendant did that constituted
the fraud plaintiff attributed to defendant. U.S. ex rel. Coster v. United States, 317 F.3d 883, 889
(8th Cir. 2003); cf., United States ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d 552, 557 (8th
Cir. 2006) (affirming dismissal of plaintiff’s complaint that did not allege specific details to
indicate how “every claim submitted by” defendant hospital was fraudulent and thereby did not
comply with Rule 9(b)).
       Plaintiff argues the complaint included enough facts to put defendant on notice of the
misconduct alleged, as required by Coster, 317 F.3d at 889. Indeed, plaintiff’s complaint alleges
several aspects of defendant’s alleged fraudulent conduct, including the dates of 18 purchases,
places, prices paid for described merchandise, and the contents of defendant’s advertising.
       Defendant, however, argues that plaintiff has failed to plead specific facts demonstrating
how it deceived her, what her expectations were, and how defendant failed to meet them. More
specifically, defendant argues that plaintiff rests on “information and belief” and offers no facts


                                                 6
 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 7 of 9 PageID #: 601



to support her allegations that items she purchased were in fact not offered at full price recently
or frequently enough, that defendant did not make enough actual sales at those prices, that it took
intermediate markdowns, or that it does not have support for its reference prices.
       The Court agrees with defendant with respect to the as-advertised values of the
merchandise plaintiff bought and the alleged intermediate markdowns prior to plaintiff's
purchases. Without this information, the Court cannot determine whether plaintiff was deprived
of the benefit of her bargain with the defendant, thereby suffering an ascertainable loss, an
essential element of her MMPI and unjust enrichment claims against defendant.
       Plaintiff has alleged the actual values as advertised of the merchandise she bought only in
conclusory and speculative terms:
       In any event, Plaintiff did not receive the actual value that Kohl’s represented she
       would receive through its false and misleading price-comparison advertising
       scheme. (Doc. 1 ¶ 32.)

       [Regarding five purchases made on September 5, 2016, alleged in ¶ 33,] Plaintiff
       is now informed and believes and thereupon alleges that the advertised “Regular”
       or “Original” prices of each of these items were false and misleading . . . because
       they did not represent the actual, bona fide prices at which Kohl’s had recently
       offered to sell each product for a reasonable period of time, or at which Kohl’s
       sold a substantial number of such products, in the time period recently preceding
       her transaction. Plaintiff is further informed and believes that Kohl’s may have
       failed to disclose intermediate markdowns that took place prior to her purchase.
       Plaintiff is further informed and believes that the prevailing retail price and,
       therefore, the actual fair market value of each item at the time of her purchase was
       materially lower than the advertised former price and may have even been less
       that the so-called “sale” price. As a result, Plaintiff suffered monetary damages
       because she did not receive products worth the higher values Kohl’s represented
       she would receive, and she therefore did not receive the benefit of the bargain that
       Kohl’s promised. Alternatively, Plaintiff paid more than the actual, fair market
       value of each item, while Kohl’s was unjustly enriched and received ill-gotten
       gains. (Id. at ¶ 34) (emphasis added.)

Plaintiff makes similar “information and belief” allegations regarding her purchases on
December 7, 2016 (id. at ¶ 37) and on May 27, 2019 (id. at ¶¶ 40, 42, 44, 46, 48).
       Plaintiff's current allegations, based on “information and belief,” do not satisfy Rule
9(b)'s particularity requirements.    Drobnak, 561 F.3d at 783.        To satisfy Rule 9(b), the
allegations must include facts on which her belief is founded. Id. (citing Florida State Board of




                                                 7
 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 8 of 9 PageID #: 602



Administration v. Green Tree Fin. Corp., 270 F.3d 645, 668 (8th Cir. 2001)); Parnes v. Gateway
2000, Inc., 122 F.3d 539, 549 (8th Cir. 1997). Her complaint does not include such information.
       The Court’s current Case Management Order (Doc. 37) grants plaintiff focused discovery
that includes purchase orders and sales data which might provide plaintiff the information that
Rule 9(b) requires. Accordingly, plaintiff is granted leave to amend her complaint to include the
actual and expected values of the items she bought in order to sufficiently plead ascertainable
loss, and to include facts upon which her "information and belief" allegations are based.


                                   UNJUST ENRICHMENT
       Plaintiff’s unjust enrichment claim fails for the same reasons stated above regarding the
MMPA claim. Further, defendant contends that because a valid sales contract occurred, plaintiff
cannot seek relief under this claim. While plaintiff may not ultimately recover under both
theories, she may allege alternate theories of recovery, including unjust enrichment and MMPA
claims. Hawkins. V. Nestle U.S.A. Inc., 309 F. Supp. 3d 696, 708 (E.D. Mo. 2018) (citing
Murphy, 503 S.W.3d at 314). Therefore, plaintiff’s unjust enrichment claim has the same
strengths and shortcomings as its MMPA claim and the Court will grant leave to file an amended
complaint.


                                    INJUNCTIVE RELIEF
       Defendant argues that plaintiff lacks standing under Article III of the Constitution to seek
injunctive relief, because knowing what she now knows about defendant's marketing practices,
she is no longer at risk of being deceived. However, she pled that defendant's practices are
ongoing, that she would likely continue to purchase from Kohl's, and thus she could benefit from
injunctive relief. This is sufficient to establish standing and potential entitlement to injunctive
relief. E.g., Hawkins v. Nestle U.S.A., Inc., 309 F.Supp.3d 696, 707 (E.D. Mo. 2018).




                                          CONCLUSION
       For the reasons set forth above,




                                                8
 Case: 4:19-cv-01866-DDN Doc. #: 50 Filed: 02/21/20 Page: 9 of 9 PageID #: 603



       IT IS HEREBY ORDERED that the motion of defendant to dismiss plaintiff's
complaint (Doc. 12) is sustained without prejudice to plaintiff filing an amended complaint to
allege ascertainable loss with particularity. In all other respects, the motion to dismiss is denied.
       IT IS FURTHER ORDERED that plaintiff is granted leave to file an amended
complaint not later than March 31, 2020.



                                       __________/s/ David D. Noce____________
                                       UNITED STATES MAGISTRATE JUDGE

Signed on February 21, 2020.




                                                  9
